Case 1:18-cv-20049-KMW Document 42 Entered on FLSD Docket 10/11/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 1:18-cv-20049-KMW

  DIONYS        BEJERANO,        JORGE       L.
  GRANADOS MILLAN, and all others
  similarly situated under 29 U.S.C. 216(b),

          Plaintiff,

  v.

  FLEX FLORIDA CORP. d/b/a BEST
  AWNINGS and FELIX G. ARBUCIAS,

        Defendants.
  ____________________________________/

          DEFENSE COUNSEL’S UNOPPOSED MOTION TO WITHDRAW AS
       REPRESENTATION FOR FLEX FLORIDA CORP., AND FELIX G. ARBUCIAS


          Joshua H. Sheskin, Joshua M. Bloom, and the firm of Lubell Rosen, hereby move to

  withdraw from the representation of FLEX FLORIDA CORP., and FELIX ARBUCIAS, be

  relieved of all responsibilities related to the representation, that Defendants be given twenty (20)

  days to find new counsel, and state as follows in support thereof;

       1. Irreconcilable differences have arisen between the Defendants and their Counsel. Attempts

          to resolve these differences have proved so unproductive that Defense Counsel is no longer

          able to sustain open channels of communication with Defendants. Further attempts to

          resolve these differences will prove fruitless as they are irreconcilable, and, therefore, the

          representation cannot continue.

       2. The most recent address that Defense Counsel has on file for the Defendants is 9999 NW

          89 Ave. #12, Medley, FL 33178. Felixarbucias@awningsmiami.com.

       3. Defendants have been emailed and mailed a copy of this motion.



                                                    1
Case 1:18-cv-20049-KMW Document 42 Entered on FLSD Docket 10/11/2018 Page 2 of 3



  WHEREFORE: Joshua H. Sheskin, Joshua M. Bloom, and the firm of Lubell Rosen, move to

  withdraw from the representation of FLEX FLORIDA CORP., and FELIX ARBUCIAS, be

  relieved of all responsibilities related to the representation, and that Defendants be given twenty

  (20) days to find new counsel.

                         Certificate of Conferral Pursuant to L.R.7.1(a)(3)

         Prior to filing this Motion, Defendants’ counsel contacted Plaintiffs’ counsel, Neil Tobak,

  Esq. Plaintiffs’ counsel indicated that he does not oppose the relief requested.

         Respectfully Submitted, this 11th day of October, 2018.
                                                    LUBELL & ROSEN, LLC
                                                    Attorneys for Defendants
                                                    200 S. Andrews Ave, Suite 900
                                                    Fort Lauderdale, Florida 33301
                                                    Phone: (954) 880-9500
                                                    Fax: (954) 755-2993
                                                    E-mail:    jhs@lubellrosen.com

                                                    By: s/Joshua H. Sheskin
                                                       Joshua H. Sheskin, Esquire
                                                       Florida Bar No. 93028


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 11, 2018, I electronically filed the foregoing
  document with the clerk of the court using CM/ECF. I also certify that the foregoing document is
  being served this day to all persons on the attached Service List in the manner specified, either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive electronically Notices of
  Electronic Filing.

                                                        /s/ Joshua H. Sheskin
                                                        Joshua H. Sheskin




                                                   2
Case 1:18-cv-20049-KMW Document 42 Entered on FLSD Docket 10/11/2018 Page 3 of 3



                                       SERVICE LIST

                       Dionys Bejerano et al v. Flex Florida Corp., et al
                               Case No.: 1:18-cv-20049-KMW


  Neil Tobak, Esquire                                      Joshua M. Bloom, Esquire
  Rivkah Fay Jaff, Esq.                                    LUBELL & ROSEN, LLC
  Jamie H. Zidell, Esq.                                    200 S. Andrews Avenue
  J.H. ZIDELL, P.A.                                        Suite 900
  300 71st Street                                          Fort Lauderdale, Florida 33301
  Suite 605                                                jmb@lubellrosen.com
  Miami Beach, Florida 33141                               Counsel for Defendants
  Rivkah.Jaff@gmail.com
  Ntobak.zidellpa@gmail.com
  ZABOGADO@AOL.COM
  Counsel for Plaintiffs


  Felix Arbucias
  9999 NW 89th Ave.
  #12
  Medley Fl 33178
  Felixarbucias@bestawningsmiami.com




                                               3
